Citation Nr: 0934891	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A.        §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That duty to assist includes obtaining 
Social Security Administration (SSA) records where they may 
be relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Here, the Veteran 
claims entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

Included in the claims file is a January 2005 VA internal 
printout of an SSA inquiry conducted by the RO.  The printout 
includes the Veteran's name, date of birth, and social 
security number, and indicates that the claim for benefits 
was denied.  However, in an April 2006 notice of 
disagreement, the Veteran's representative stated that he had 
notified their office that he had been awarded entitlement to 
SSA benefits based on the severity of his PTSD.  

The issue of whether PTSD impacts the Veteran's functioning 
is central in assessing the appropriate VA disability 
evaluation, and although an SSA determination is not 
definitive, it remains relevant to the consideration.  See 
Murinscak, 2 Vet. App. at 370.  No attempt has been made by 
the RO to obtain the Veteran's SSA records.  Remand is 
therefore required to obtain these records.
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the SSA and 
request that the SSA provide a copy of all 
materials, to include medical records, 
considered in conjunction with the 
Veteran's claim for SSA benefits.  Once 
obtained, these records must be associated 
with the claims file.  If SSA records are 
not available, a note to that effect must 
be included in the Veteran's claims 
folder.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 
 
